                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


SANTOS CUEVAS,                                         Civil No. 6:18-cv-01973

               Petitioner,
                                                       OPINION AND ORDER ON
       V.                                              PETITIONER'S MOTIONS TO
                                                       RECUSE MAGISTRATE JUDGE
BRANDON KELLY,                                         JOLIE RUSSO AND FOR
                                                       INJUNCTIVE RELIEF
               Res ondent.

       Plaintiff Santos Cuevas moves to recuse Magistrate Judge Jolie Russo [47 and 60] and

also moves for "immediate pre-injunctive relief. [60]. For the reasons given below, I deny Mr.

Cuevas's Motions.

                                         LEGAL STANDARD

       The standard for recusal under 28 U.S.C. § 144 and§ 455 is "whether a reasonable

person with knowledge of all the facts would conclude that the judge's impartiality might

reasonably be questioned." US. v. Nelson, 718 F.2d 315,321 (9th Cir. 1983); US. v.

McTierman, 695 F.3d 882, 891 (9th Cir. 2012). The standard requires recusal if a reasonable

third-party observer would perceive a "significant risk" that the judge would resolve the case on

a basis other than the merits. Liljeberg v. Health Serv. Acquisition C01p., 486 U.S. 847, 860

(1988). "The reasonable person in this context means a well-informed, thoughtful observer, as



1- Opinion and Order on Petitioner's Motions to Recuse
opposed to a hypersensitive or unduly suspicious person." Clemens v. US. Dist. Court for the

Central Dist. of Nevada, 428 F.3d 1175, 1178 (9th Cir. 2005) (internal quotations and citations

omitted). The goal is to avoid "even the appearance of partiality." Liljeberg, 486 U.S. at 860.

Generally, "questions about a judge's impartiality must stem from 'extrajudicial factors,' ... that

is, from sources other than the judicial proceeding at hand. Clemens, 428 U.S. at 1178 (internal

citations omitted).

                                              DISCUSSION

          Mr. Cuevas appears to seek to recuse Judge Russo because "this court denied preliminary

injunctive relief that would meet the Interest of the Public." [47 at 1]. He cites a class action

lawsuit that he intends to file against Judge Russo, among others, as a basis for recusal. Finally,

he appears to allege that recusal is wananted because Judge Russo has conspired to violate his

civil rights and to obstruct justice. [60 at 2]. Even if Judge Russo 1 had denied the request for

preliminary injunctive relief, this would not wanant her recusal. Generally, a judge's actions in

a case cannot raise questions about her impartiality. Clemens, 428 U.S. at 1178 (internal

citations omitted). Moreover, Mr. Cuevas makes only conclusory, general statements about

Judge Russo's alleged bias. No reasonable third-party observer would perceive any risk, much

less a "significant risk" that Judge Russo would resolve this habeas action on any basis other

than the merits. Liljeberg v. Health Serv. Acquisition Corp., 486 U.S. 847, 860 (1988).

Accordingly, I deny the Motions to recuse Judge Russo.

          I also deny Mr. Cuevas's request for "immediate pre-injunctive relief." Mr. Cuevas's

Motion does not clearly specify what injunctive relief. He, therefore, cannot establish a high

likelihood of success on the merits.



1
    Judge Hernandez, not Judge Russo, denied Mr. Cuevas's motion for injunctive relief. [16].


2- Opinion and Order on Petitioner's Motions to Recuse
                                        CONCLUSION

       Carefully considering Ms. Cuevas's Motions and drawing all inferences in his favor, I

find the record shows no appearance of partiality. I, therefore, DENY Mr. Cuevas's Motions [47

and 60] to recuse Judge Russo and for "immediate pre-injunctive relief."

       DATED this         day of June, 2019.




                                                           MICHAEL W. MOSMA
                                                           Chief United States Di~tr1ct Judge




3- Opinion and Order on Petitioner's Motions to Recuse
